DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-11 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11 of U.S. Patent No. 11,327,368 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because spacers are well known in the art to be electrically conductive to form a connection between two components.  Furthermore, bonding the first and second components with the conductive tape is well known in the art to achieve a reliable connection. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4-6, 8 and 9 is/are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Shinohara (JP 2014-060150).
Re claim 1, Shinohara discloses a device comprising a conductive particle-containing layer containing at least a binder resin (10) and a plurality of conductive particles (4),wherein the conductive particles are distributedly disposed independently from each other on one surface of the binder resin layer, a surface of the binder resin layer in a vicinity of each of the conductive particles has an inclination or an undulation with respect to a tangent plane of the binder resin layer in a center portion between adjacent conductive particles, in the inclination, the surface of the binder rein layer around the conductive particle is lacked with respect to the tangent plane (Fig. 1a, ref. 10).  An incline exists between the conductive particles.
Re claim 2, Shinohara discloses the device wherein the conductive particles (4) are distributedly disposed regularly on one surface of the binder resin layer (10).
Re claim 4, Shinohara discloses the device wherein a ratio (Lb/D) between a distance Lb of a deepest portion of the conductive particle from the tangent plane and a particle diameter D of the conductive particles is 30% or more (Fig. 3B, ref. 4, 10).  The distance Lb of a deepest portion of the conductive particle from the tangent plane and a particle diameter D of the conductive particle is substantially equal, which would be greater than 30%.  
Re claim 5, Shinohara discloses the device wherein a ratio (La/D) between a layer thickness La of the binder resin layer and a particle diameter D of the conductive particles is 0.6 or more (Fig. 1a, ref. 10).  The thickness of the binder resin layer (10) adjacent to the conductive particle (4) would meet the claim limitation.
Re claim 6, Shinohara discloses the device wherein the conductive particles (4) are disposed on one surface of the conductive particle-containing layer.
Re claim 8, Shinohara discloses the device wherein a resin layer (2) containing no conductive particles is laminated on at least one surface of the conductive particle-containing layer.
Re claim 9, Shinohara discloses the device wherein the conductive tape enables conduction between front and back surfaces of a tape (paragraph 0018).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3, 10 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shinohara.

Re claim 3, Shinohara does not disclose the device wherein an area occupancy ratio of the spacers calculated by the following formula is 35% or less: Area occupancy ratio of spacers (%) = [number density of spacers in plan view] x [average of plan view area per spacer] x 100.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device wherein an area occupancy ratio of the spacers calculated by the following formula is 35% or less: Area occupancy ratio of spacers (%) = [number density of spacers in plan view] x [average of plan view area per spacer] x 100.  It is well known in the art that the occupancy ratio of conductive particles determines conductivity.  Therefore, determining the area occupancy ratio to achieve a desired degree of conductivity is based on a result effective variable, requiring routine skill in the art.
Re claims 10 and 11, Shinohara discloses the device and method in which a first component and a second component are conducted with the conductive tape (paragraph 0019-0021), but does not explicitly disclose that they are bonded.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to employ the device and method in which a first component and a second component are bonded with the conductive tape since doing so is well known in the art to form a reliable connection.

Allowable Subject Matter
Claim 7 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD H KIM whose telephone number is (571)272-2294. The examiner can normally be reached M-F, 10 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Caley can be reached on 571-272-2286. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD H KIM/Primary Examiner, Art Unit 2871